In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00265-CV


                        IN RE THE STATE OF TEXAS, RELATOR


                                ORIGINAL PROCEEDING

                                     August 10, 2018

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       On July 25, 2018, relator Christopher Dennis, District Attorney for the 286th

Judicial District of Hockley County, filed a petition for writ of mandamus and prohibition in

this Court. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2017); TEX. R. APP. P. 52.

By his petition, relator asks this Court to issue a writ of mandamus ordering the Honorable

Pat Phelan, presiding judge of the 286th District Court of Hockley County, to withdraw his

July 2, 2018 order disqualifying the District Attorney’s Office from prosecuting seven

causes, and a writ of prohibition preventing the trial court from disqualifying the District

Attorney’s Office from prosecuting six other causes for which motions to disqualify remain

pending. We deny relator’s petition.
                                        Background


       The attorney for the real parties in interest, Christina Woods, and relator engaged

in an apparently contentious exchange relating to Woods’s motion to exclude expert

witnesses in an unrelated case in which relator represented the State and Woods

represented the defendant. According to relator, on June 4, 2018, he sent Woods a text

message withdrawing any existing plea bargain offers on all pending cases for which she

was the attorney of record. Woods subsequently filed a motion to disqualify the 286th

District Attorney’s Office in each of the cases in which the plea offers were withdrawn.

Shortly after holding a hearing on Woods’s motion to disqualify, respondent issued an

order declaring the District Attorney’s Office disqualified and appointing a special

prosecutor in seven of the cases. Respondent did not rule on the motions to disqualify

filed in six other cases. In response, relator filed his petition for writ of mandamus and

prohibition.


                                            Law


       Mandamus relief is generally only appropriate when the trial court has clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). “A trial court abuses its discretion if

it clearly fails to analyze the law correctly or apply the law correctly to the facts.” In re

USA Waste Mgmt. Res., L.L.C., 387 S.W.3d 92, 96 (Tex. App.—Houston [14th Dist.]

2012, orig. proceeding). As the party seeking relief, the relator bears the burden to

provide a sufficient record to establish his entitlement to mandamus relief. Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).



                                             2
       A writ of prohibition must meet the same standards as a writ of mandamus;

prohibition seeks to “prevent the commission of a future act whereas [mandamus]

operates to undo or nullify an act already performed . . . .” In re Medina, 475 S.W.3d 291,

297 (Tex. Crim. App. 2015) (quoting State ex rel. Wade v. Mays, 689 S.W.2d 893, 897

(Tex. Crim. App. 1985)). To establish entitlement to relief through a writ of prohibition, an

applicant must show that the act he wishes the court to restrict “does not involve a

discretionary or judicial decision.” Id. (quoting Simon v. Levario, 306 S.W.3d 318, 320

(Tex. Crim. App. 2009)). In addition, an applicant must show that he has no adequate

remedy at law. Id. The applicant bears the burden to prove that he is entitled to a writ of

prohibition. See In re Thorn, Nos. 14-14-00190-CR, 14-14-00191-CR, 14-14-00192-CR,

2014 Tex. App. LEXIS 2824, at *3 (Tex. App.—Houston [14th Dist.] Mar. 13, 2014, orig.

proceeding) (mem. op., not designated for publication) (per curiam).


                                          Analysis


       The Texas Rules of Appellate Procedure set forth the documentation requirements

necessary to support an original proceeding. Specifically, relator is required to file an

appendix containing “a certified or sworn copy of any order complained of, or any other

document showing the matter complained of . . . .” TEX. R. APP. P. 52.3(k)(1). Relator

must also file a record containing “a certified or sworn copy of every document that is

material to the relator’s claim for relief and that was filed in any underlying proceeding,”

as well as “a properly authenticated transcript of any relevant testimony from any

underlying proceeding . . . .” TEX. R. APP. P. 52.7(a). Relator must also certify that “every

factual statement in the petition is supported by competent evidence included in the

appendix or record.” TEX. R. APP. P. 52.3(j). Relator has failed to comply with these rules.

                                             3
       As an initial matter, relator does not include a “certified or sworn copy” of the trial

court’s order disqualifying the District Attorney’s Office in the seven cases. Likewise,

none of the other documents included in the appendix to his original petition are certified

or sworn copies. From the petition, we can conclude that other relevant information has

not been included in the appendix, such as the reporter’s record from the hearing on

Woods’s motion to disqualify. Consequently, relator’s petition does not contain certified

or sworn documentation necessary to support his request for relief.


       To meet his burden, relator attempts to show this Court that the trial court clearly

abused its discretion, but he does not provide cognizable evidence to demonstrate how

the trial court analyzed the law, what facts were before the court, or how the court applied

that law with respect to those facts. As relator acknowledges, a trial court may disqualify

a district attorney in cases in which the district attorney has been previously “employed

adversely.” See TEX. CODE CRIM. PROC. ANN. art. 2.01 (West 2005). Moreover, the

standard of review for disqualification of the prosecutor by the trial court is abuse of

discretion. Landers v. State, 256 S.W.3d 295, 303 (Tex. Crim. App. 2008). Consequently,

relator would have to prove, with reference to documents in the record, that the trial court

clearly abused its discretion in disqualifying the District Attorney’s Office in these cases.

Without more information about what occurred before the trial court, relator cannot make

such a demonstration. Further, even were we to consider the uncertified and unsworn

documents appended to relator’s petition, there is insufficient information to show that the

trial court clearly abused its discretion.


       “This court cannot make a sound decision based on an incomplete picture. But

that is precisely what relator is asking us to do by [his] failure to provide a sufficient

                                              4
mandamus record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.]

2011, orig. proceeding). Without a complete picture of what facts were before the trial

court and how the court applied the law to those facts in reaching its decision, this Court

does not have a basis on which to conclude that the trial court abused its discretion. See

id. at 813-14 (“[I]n the final analysis, this court cannot and will not find an abuse of

discretion on an incomplete record.”). It is relator’s burden to provide this Court with a

sufficient record to establish his right to relief. See Walker, 827 S.W.2d at 837. Relator

has not satisfied his burden.


                                               Conclusion


        Because relator has not met his burden of proof, we deny his petition for writ of

mandamus and prohibition.1




                                                                  Judy C. Parker
                                                                     Justice




        1  We deny real parties in interest’s motion to strike the State’s petition for writ of mandamus and
prohibition. In addition, we deny real parties in interest’s motion to supplement the record as moot.

                                                     5